Exhibit 10.1
 
FIRST AMENDMENT TO
SECURITIES PURCHASE AGREEMENT


This First Amendment to Securities Purchase Agreement, dated as of April 24,
2015 (this “Amendment”), is entered into by and among Guardian 8 Corporation, a
Nevada corporation (the “Company”), Guardian 8 Holdings, a Nevada corporation
(“Parent”), and the investors listed on the signatory pages hereto (each
individually, a “Buyer”, and collectively the “Buyers”).


RECITALS:


A. The Company and the Buyers entered into that certain Securities Purchase
Agreement (the “Agreement”) dated May 27, 2014, and other Transaction Documents,
whereby Parent agreed to sell to Buyers, and Buyers agreed to purchase from
Parent, $7,000,000 of convertible senior secured Debentures.


B. On or about March 27, 2015, Buyers holding in excess of 65% of the
outstanding Debentures consented to amend the Agreement and other Transaction
Documents to (i) allow for up to an additional $5,000,000 of Debentures to be
issued by Parent pursuant to the Agreement, (ii) reduce the Debenture Conversion
Share price and Warrant Share price to $0.25, and (iii) otherwise conform the
Agreement and other Transaction Documents to reflect the intentions of the
resolutions made by the Buyers.


 
C. The parties to this Amendment wish to amend certain terms of the Agreement,
Debentures and other Transaction Documents to (i) extend the Maturity Date of
the Debentures to July 31, 2016, (ii) allow for the payment of Interest under
the Debentures to be made in restricted shares of Parent’s Common Stock, (iii)
reduce the Debenture Conversion Share price to $0.075, (iv) reduce the Warrant
Share price to $0.10, and (v) reduce the price per share relating to Forced
Conversion Conditions to $0.20 as relates to all Forced Conversions set forth in
the Debenture Agreements.


D. Section 9(e) of the Agreement requires Parent to receive the consent of the
Majority Holders (sixty-five percent (65%)($4,436,491.80) of the aggregate
number of Registrable Securities issued pursuant to the Agreement and other
Transaction Documents).


E. This Amendment shall become effective upon receipt of signatures from a
minimum of the Majority Holders.


NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties, intending to be legally bound, agree as follows:


1. Definitions. For the purposes of this Amendment, all capitalized terms used
in this Amendment that are not defined herein shall have the meanings ascribed
to such terms in the Agreement and other Transaction Documents.
 
 
1

--------------------------------------------------------------------------------

 


2. Amendment to Agreement and Debentures. Pursuant to the March 27, 2015
consent, the Agreement and Debentures shall be amended to (i) allow for up to an
additional $5,000,000 of Debentures to be issued by Parent pursuant to the
Agreement, (ii) reduce the Debenture Conversion Share price and Warrant Share
price to $0.25.

 
3. Reduction in Debenture Conversion Price and Warrant Share Price. The
Debentures and other Transaction Documents shall be hereby further amended to
reduce the Debenture Conversion Share price to $0.075 and reduce the Warrant
Share Price to $0.10.
 
4. Amendment to Debenture Maturity Date. The Debentures and other Transaction
Documents shall be hereby amended to extend the Maturity Date of the Debentures
to July 31, 2016 (the “New Maturity Date”).

 
5. Amendment to Interest Payments. Section (2) of the Debentures shall be
deleted and replaced to read as follows:


(2)           INTEREST; INTEREST RATE.  Interest on this Debenture shall
commence accruing on the Issuance Date and shall be computed on the basis of a
365-day year and actual days elapsed and shall be payable in arrears for each
Payment Quarter on the first day of the succeeding Payment Quarter during the
period beginning on March 1, 2015 and ending on, and including, the Maturity
Date (each, an “Interest Date”). Interest shall be payable on each Interest
Date, to the record holder of this Debenture on the applicable Interest Date, in
shares of restricted Common Stock (“Interest Shares”).  Interest to be paid on
an Interest Date in Interest Shares shall be paid in a number of fully paid and
nonassessable shares (provided, that if the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share) of Common
Stock equal to the quotient of (a) the amount of Interest payable on such
Interest Date less any Cash Interest paid and (b) the Interest Conversion Price
in effect on the applicable Interest Date.  When Interest Shares are paid on an
Interest Date, then the Company shall (X) provided that the Company’s transfer
agent (the “Transfer Agent”) is participating in The Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program and such action is not
prohibited by applicable law or regulation or any applicable policy of DTC,
credit such aggregate number of Interest Shares to which the Holder shall be
entitled to the Holder’s or its designee’s balance account with DTC through its
Deposit Withdrawal At Custodian system, or (Y) if the foregoing shall not apply,
issue and deliver within three Trading Days after the applicable Interest Date,
to the address set forth in the register maintained by the Company for such
purpose pursuant to the Securities Purchase Agreement or to such address as
specified by the Holder in writing to the Company at least two Business Days
prior to the applicable Interest Date, a certificate, registered in the name of
the Holder or its designee, for the number of Interest Shares to which the
Holder shall be entitled. Upon the occurrence and during the continuance of an
Event of Default, the Interest Rate shall be increased to thirteen percent
(13.00%) (the “Default Rate”).  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.  The Company shall pay any and all taxes that may
be payable with respect to the issuance and delivery of Interest Shares;
provided that the Company shall not be required to pay any tax that may be
payable in respect of any issuance of Interest Shares to any Person other than
the Holder or with respect to any income tax due by the Holder with respect to
such Interest Shares
 
 
2

--------------------------------------------------------------------------------

 


6. Amendment to Forced Conversion Prices. Section 4(b)(iii) of the Debentures
shall be amended to:
 
i.  
Reduce the ten consecutive Trading Day period price per share from $1.00 to
$0.20 as relates to the Forced Conversion Conditions during the term of the
Debenture; and



ii.  
Reduce the ten day closing price prior to the New Maturity Date down from $0.80
to $0.20 as relates to a Forced Conversion at Maturity.

 
7. Enforceable Documents. Except as modified herein, the parties agree that all
terms and conditions of the Agreement and other Transaction Documents are and
shall remain in full force and effect.
 
8. Severability. If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Amendment will remain in full force and effect. Any provision of this
Amendment held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
9. Applicable Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of laws principles.
 
10. Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Amendment and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Amendment and of signature pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or electronically shall be deemed to be their original signatures for
all purposes.
 
11. Effective Date. This Amendment shall be effective upon receipt of signatures
from the Majority Holders.






SIGNATURE PAGES TO FOLLOW
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
Company, Parent and Buyers hereto as of the date first herein above written.


PARENT:
 
GUARDIAN 8 HOLDINGS,
a Nevada corporation


By: /s/ C. Stephen
Cochennet                                                               
       C. Stephen Cochennet, CEO/President
 
COMPANY:
 
GUARDIAN 8 CORPORATION,
a Nevada corporation


By: /s/ C. Stephen
Cochennet                                                                   
 C. Stephen Cochennet, CEO/President




Buyers Signature Pages to Follow
 
 
4

--------------------------------------------------------------------------------

 
 
Buyers:


/s/ C. Stephen
Cochennet                                                                      
/s/ James G. Miller                                                      
C. Stephen
Cochennet                                                                        
   James G. Miller
($170,000 =
2.49%)                                                                              
    ($50,000 = 0.73%)




/s/ Kyle Edwards                                                     
Kyle Edwards
($10,000 = 0.15%)




/s/ Jim Nolton                                                               
Jim Nolton for Nolton Enterprises
($20,372.60 = 0.30%)




/s/ William Clough                                                      
William Clough
($10,000 = 0.15%)








(Additional signatures to follow)
 
 
5

--------------------------------------------------------------------------------

 
 
Wolverine Flagship Fund Trading Limited
Pinnacle Family Office Investments, L.P.
($1,400,000 = 20.51%)
($1,000,000 = 14.65%)
   
By: /s/ Kenneth L. Nadel                              
By: /s/ Barry M. Kitt                                       
   
Name: Kenneth L. Nadel                               
Name: Barry M. Kitt                                        
   
Title: Authorized Signatory                          
Title: Manager, Pinnacle Family Office        
  L.L.C. the General Partner of Pinnacle             Family Office Investments,
L.P. dba                Pinnacle III
Investments                                         
CK Management, LLC
Atlas Allocation Fund, L.P.
($1,000,000 = 14.65%)
($1,000,000 = 14.65%)
   
By: /s/ Cary Luskin                                        
By: /s/ Robert H. Alpert                                 
   
Name: Cary Luskin                                         
Name: Robert H. Alpert                                  
   
Title: Manager                                                
Title: President of GP                                      
       
Calm Waters Partnership
Hard 4 Holdings LLC
($500,000 = 7.33%)
($250,000 = 3.66%)
   
By: /s/ Richard S. Strong                              
By: /s/ Reid S. Walker                                     
   
Name: Richard S. Strong                               
Name: Reid S. Walker                                     
   
Title: Managing Partner                                
Title: Managing Member                               
       
Brett Luskin
 
($50,000 = 0.73%)
     
/s/ Brett Luskin                                               
         
Taylor Luskin
Cary Luskin
($50,000 = 0.73%)
($50,000 = 0.73%)
   
/s/ Taylor Luskin                                           
/s/ Cary Luskin                                                

 
 
6

--------------------------------------------------------------------------------

 

Sandor Capital Master Fund
 
($200,000 = 2.93%)
     
By: /s/ John S. Lemak                                    
     
Name: John S. Lemak                                    
     
Title: General Partner                                    
         
Vestal Venture Capital
GUNDYCO ITF Helmsbridge Holdings Limited
($80,000 = 1.17%)
($50,000 = 0.73%)
   
By: /s/ Allan R. Lyons                                   
By: /s/ Sruli Weinreb                                      
   
Name: Allan R. Lyons                                   
Name: Sruli Weinreb                                       
   
Title: Managing Member of the                  
Title: Vice President of Equity Investments
  Managing GP                                       
     
JSL Kids Partners
 
($50,000 = 0.73%)
     
By: /s/ John S. Lemak                                    
     
Name: John S. Lemak                                     
     
Title: General Partner                                     
     
James K. Price
 
($100,000 = 1.47%)
     
By: /s/ James K. Price                                    
 



 
7

--------------------------------------------------------------------------------

 
  